Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/399,256 which was filed on 4/30/2019 and claims the benefit of 62/748,354 filed 10/19/2018.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2022 has been entered.

Response to Amendment
	In the reply filed 1/16/2022, claims 1, 11, and 20 have been amended.  No additional claims have been added or cancelled.  Claims 1-21 stand pending.	 

Response to Arguments
Applicant's arguments filed 1/16/2022 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal et al. (US2015/0066857), hereinafter Dayal, in view of Cisler et al. (US2008/0034327), hereinafter Cisler, and Mittal et al. (US2006/0253414), hereinafter Mittal.

Regarding Claim 1:
Dayal teaches:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (Dayal, figure 2, [0019], note processor and storage medium), cause: 
storing a first snapshot of a first partial state of an entity, the entity comprising a plurality of entity properties, and the first snapshot including (Dayal, figure 12A, note storing a snapshot t3 of a first partial state of set of data, e.g. an entity, with value A at offset 1 with additional offsets for other properties of the set of data): 

(b) a first timestamp identifying a first point in time at which the values included in the first snapshot represent the first partial state of the entity (Dayal, figure 12A, [0093] note snapshots a point in time for each snapshot, e.g. time t3 for the snapshot, which is a timestamp); 
storing a second snapshot of a second partial state of the entity (Dayal, figure 12A, note storing a snapshot t4 of a first partial state of set of data, e.g. an entity, with value E at offset 2 with additional offsets for other properties of the set of data), the second snapshot including:
(a) values for a second subset of entity properties that does not include all of the plurality of entity properties (Dayal, figure 12A, note snapshot t4 only includes value E at offset 2 and nothing for the other offsets), and 
(b) a second timestamp identifying a second point in time at which the values included in the second snapshot represent the second partial state of the entity (Dayal, figure 12A, [0093], note snapshots a point in time for each snapshot, e.g. time t4 for the snapshot, which is a timestamp); 
wherein the first subset of entity properties is not the same as the second subset of entity properties, and the first timestamp and the second timestamp represent different points in time (Dayal, figure 12A, [0093], note snapshots t3 and t4 comprise different subset of data, e.g. entity properties, at different points in time, e.g. t3 and t4); 

responsive to receiving the request, identifying the first snapshot and the second snapshot (Dayal, figure 12A and 12B, [0093-0095], note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D and identifying the corresponding snapshots);
creating a new combined third snapshot using only a subset of available snapshots that, in combination, comprise values for all of the third subset of entity properties as of the third point in time, wherein the new combined third snapshot is a partial snapshot that does not include a value of at least one entity property in the plurality of entity properties (Dayal, figure 12A and 12B, [0093-0095], note determining the replication operation requires merging the t3 and t4 snapshots of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system and not the values of snapshots t1 and t2; note that a subset may be interpreted to consist of each item in the set);

selecting the first snapshot and the second snapshot to combine into the new combined third snapshot (Dayal, figure 12A and 12B, [0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system, which means those snapshots were selected);
combining the first snapshot and the second snapshot to generate the new combined third snapshot, the new combined third snapshot comprising the union of the values included in the first snapshot and the values included in the second snapshot that together represent the third state of the entity as of the third point in time (Dayal, figure 12A and 12B, [0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system); and 
executing the operation using the new combined third snapshot (Dayal, figure 12A and 12B, [0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the 
While Dayal teaches combining snapshots from a plurality of snapshots to create a new merged third snapshot, Dayal doesn’t specifically teach identifying the previous snapshots based on the referenced values for the third subset of entity properties as of the third point in time.  Dayal also doesn’t specifically teach using only a subset of available snapshots without using a fourth snapshot, that does not include the reference values for the third subset of entity properties, of the available snapshots.  However, Cisler is in the same field of endeavor, data management, and Cisler teaches:
creating a new combined third snapshot using only a subset of available snapshots that, in combination, comprise values for all of the third subset of entity properties as of the third point in time, wherein the new combined third snapshot is a partial snapshot that does not include a value of at least one entity property in the plurality of entity properties (Cisler, figure 4A, [0053], note selecting a subset of available snapshots to create a merged list of elements, which means not all snapshots have to be selected and not include all values.  When combined with Dayal this would be used for the snapshot selection for synchronization with a target site).
combining the first snapshot and the second snapshot to generate the new combined third snapshot without using a fourth snapshot, that does not include the reference values for the third subset of entity properties, of the available snapshots to generate the new combined third snapshot, the new combined third snapshot comprising the union of the values included in the first snapshot and the values included in the second snapshot that together represent the third state of the entity as of the third 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Cisler as modified because this would improve the efficiency and ability to manage snapshot storage. 
While Dayal as modified teaches combining snapshots from a plurality of snapshots to create a new merged third snapshot, Dayal as modified doesn’t specifically teach identifying the previous snapshots based on the referenced values for the third subset of entity properties as of the third point in time.  However, Mittal is in the same field of endeavor, data management, and Mittal teaches:
responsive to receiving the request, identifying snapshots based on the referenced values for the third subset of entity properties as of the third point in time (Mittal, abstract, claim 1, [0037], note upon receiving the query the system identifies the most recent snapshots based on the referenced values.  While Mittal does not teach identifying multiple snapshots, Mittal does teach identifying snapshots based on referenced values and when combined with the previously cited references this would teach identifying the first and second snapshot for the third subset of entity properties as taught by Dayal);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mittal as 

Regarding Claim 2:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the new combined third snapshot further comprises a timestamp having the value of the later of the timestamp included in the first snapshot and the timestamp included in the second snapshot (Dayal, figure 12A and 12B, [0093-0095], note the third snapshot, e.g. snapshot t4 the destination system, has the timestamp of the later snapshot from snapshots t3 and t4 of the source system, e.g. time t4).

Regarding Claim 3:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the new combined third snapshot further comprises a timestamp that represents the third point in time (Dayal, figure 12A and 12B, [0093-0095], note the third snapshot comprises the timestamp t4 which is the third point in time).

Regarding Claim 4:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:

a snapshot in the first list is identified by a timestamp that identifies a point in time that falls within the specified time window (Dayal, figure 12A and 12B, [0093-0095], note determining from the identifying information snapshots already stored in the destination system and which order in the sequence they would be relative to the selected snapshot and sending the delta between the snapshot at t4 and t2 at the source system, e.g. specific time window, and identifying snapshots t3 and t4 at the source system); and 
a value for each referenced property in the third subset of entity properties is included in at least one snapshot in the first list (Dayal, figure 12A and 12B, [0093-0095], note the values from the third subset of entity properties is included in the snapshots of t3 and t4 at the source system); 

creating a second list of combined snapshots, each combined snapshot in the second list corresponding to at least one snapshot in the first list (Dayal, figure 12A and 12B, [0093-0095], note merging snapshots t3 and t4 of the source system to create a snapshot t4 for the destination system, which is interpreted as a list of combined snapshots corresponding to at least one snapshot in the first list), each combined snapshot in the second list created by: 
for each particular snapshot in the first list, creating a new combined snapshot that includes the particular timestamp of the particular snapshot, wherein the new combined snapshot includes a value for each of the third subset of entity properties as of the point in time represented by the particular timestamp (Dayal, figure 12A and 12B, [0093-0095], note merging snapshots t3 and t4 of the source system to create a snapshot t4 for the destination system that includes a value for each of the third subset of entity properties, which is interpreted as a list of combined snapshots corresponding to at least one snapshot in the first list); and 
executing the first operation on the second list (Dayal, figure 12A and 12B, [0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system, which means the replication operation was executed).

Regarding Claim 5:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein a particular entity property of the third subset of entity properties has corresponding values for a plurality of time points within the specified time window, and the first operation aggregates the respective plurality of values of the particular entity property (Dayal, figure 12A and 12B, [0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a method while claim 1 is directed to a non-transitory computer readable media. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a method while claim 2 is directed to a non-transitory computer readable media. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a method while claim 3 is directed to a non-transitory computer 

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a method while claim 4 is directed to a non-transitory computer readable media. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a method while claim 5 is directed to a non-transitory computer readable media. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a system while claim 1 is directed to a non-transitory computer readable media. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Regarding Claim 21:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the fourth snapshot is of a fourth partial state of the entity, the fourth snapshot including: (a) values for a fourth subset of entity properties that does not 
(b) a fourth timestamp identifying a fourth point in time at which the values included in the fourth snapshot represent the fourth partial state of the entity (Dayal, figure 12A, [0093] note snapshots a point in time for each snapshot, e.g. time t1 for the snapshot, which is a timestamp) (Cisler, figure 4A, [0053], note selecting a subset of available snapshots to create a merged list of elements; note timestamps on the snapshots.  When combined with Dayal this would be used for the snapshot selection for synchronization with a target site); and
wherein the fourth timestamp is later in time than the first timestamp and the second timestamp (Dayal, figure 12A, [0093], note each snapshot is from a different point in time, which means the timestamp may be later or before in time) (Cisler, figure 4A, [0053], note selecting a subset of available snapshots to create a merged list of elements, which means not all snapshots have to be selected and some may have a later timestamp.  When combined with Dayal this would be used for the snapshot selection for synchronization with a target site).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Cisler as modified because this would improve the efficiency and ability to manage snapshot storage.

Claim Rejections - 35 USC § 103

Claims 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal, in view of Cisler, Mittal, and Nasserbakht (US2015/0358790).

Regarding Claim 6:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the first snapshot includes one or more of values provided by: (a) sensors, (b) metrics determined by software, and (c) configuration information (Dayal, figure 12A and 12B, [0022, 0093-0095], note the values of the snapshot may correspond to sets of data associated with virtual machines, virtual disks, or files as examples, it is interpreted as configuration information); 
While Dayal as modified teaches the snapshot includes various values such as configuration information, Dayal as modified doesn’t specifically teach wherein values for sensor data is updated more frequently than the metrics, and the metrics are updated more frequently than the configuration information.  However, Nasserbakht is in the same field of endeavor, data storage and retrieval, and Nasserbakht teaches:
wherein values for sensor data is updated more frequently than the metrics, and the metrics are updated more frequently than the configuration information (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Regarding Claim 7:
Dayal as modified shows the media as disclosed above;
while Dayal as modified teaches the snapshot includes various values such as configuration information, Dayal as modified doesn’t specifically teach wherein the first snapshot includes values provided by sensors.  However, Nasserbakht is in the same field of endeavor, data storage and retrieval, and Nasserbakht teaches:
wherein the first snapshot includes values provided by sensors (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration information as taught by Dayal which updates based on user performing the operations).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Regarding Claim 8:
Dayal as modified shows the media as disclosed above;

wherein the second snapshot includes values for metrics determined by software (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration information as taught by Dayal which updates based on user performing the operations).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a method while claim 6 is directed to a non-transitory computer readable media. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a method while claim 7 is directed to a non-transitory computer readable media. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

s 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal, in view of Cisler, Mittal, and Diehl (US2016/0283890).

Regarding Claim 9:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
the instructions further comprising: determining a set of entity properties that are referenced by one or more queries (Dayal, [0032, 0036], note searching the snapshot data); 
while Dayal as modified teaches searching the snapshot data, Dayal as modified doesn’t specifically teach determining a set of entity properties that are referenced together; and configuring the first snapshot to store values for the set of entity properties that are referenced together. However, Diehl is in the same field of endeavor, data storage and retrieval, and Diehl teaches: 
determining a set of entity properties that are referenced together by one or more queries; and configuring the first snapshot to store values for the set of entity properties that are referenced together (Diehl, [0036-0037], note determining entity properties referenced in a query and configuring a snapshot view to store the reference properties).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Diehl as modified because this would improve accessibility of the snapshot data.
 
Regarding Claim 10:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the operation is a query based at least on a first entity property in the first subset of entity properties (Dayal, [0032, 0036], note searching the snapshot data)
while Dayal as modified teaches searching the snapshot data, Dayal as modified doesn’t specifically teach the operation is a query based at least on a first entity property in the first subset of entity properties and a second entity property in the second subset of entity properties. However, Diehl is in the same field of endeavor, data storage and retrieval, and Diehl teaches: 
the operation is a query based at least on a first entity property in the first subset of entity properties and a second entity property in the second subset of entity properties (Diehl, [0036-0037], note a query operation that results in joining data from various tables for a snapshot view and when combined with Dayal this would be for combining the data from the snapshots).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Diehl as modified because this would improve accessibility of the snapshot data.

Claim 18 discloses substantially the same limitations as claim 9 respectively, except claim 18 is directed to a method while claim 9 is directed to a non-transitory computer readable media. Therefore claim 18 is rejected under the same rationale set forth for claim 9.

Claim 19 discloses substantially the same limitations as claim 10 respectively, except claim 19 is directed to a method while claim 10 is directed to a non-transitory computer readable media. Therefore claim 19 is rejected under the same rationale set forth for claim 10.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/18/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152